Citation Nr: 1032702	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to October 
1974. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, 
which denied the above claim.  In September 2007, the Veteran 
testified at a hearing before the undersigned Veterans Law Judge.  

When this matter was initially before the Board in February 2009, 
the Board denied entitlement to a compensable rating for right 
ear hearing loss.  The Veteran appealed the Board's February 2009 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, in a June 2010 order, granted the parties' 
joint motion for remand, vacating the Board's February 2009 
decision and remanding the case for compliance with the terms of 
the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran was initially granted service connection for right 
ear hearing loss in October 1999 and was assigned a non-
compensable disability rating, effective November 25, 1996.  In 
September 2005, the Veteran submitted a claim for an increased 
rating for his hearing loss, claiming that his hearing had 
worsened such that a compensable evaluation was warranted.  

In support of his contention that a compensable rating is 
warranted, the Veteran asserts that the Maryland CNC test results 
noted on his March 2006 and April 2007 VA examination reports do 
not accurately reflect the level of his hearing loss.  
Specifically, he has reported that these results are inaccurate 
insofar as they indicate that he recognized 80 percent of the 
words tested, whereas he reports that he only recognized two-
thirds of the words tested.  The Veteran has requested that he be 
provided with copies of any reports or documents that reflect the 
number of words tested and the number of words that he recognized 
on his Maryland CNC tests, as well as any information available 
regarding the process, formula, and/or calculation used to 
determine the percentage score on his March 2006 and April 2007 
Maryland CNC tests.  See May 2007 statement, July 2007 Form 646, 
September 2007 Board hearing transcript, and August 2010 
statement.  The Board notes that the March 2006 and April 2007 VA 
examination reports only include his final percentage score of 
the Maryland CNC testing.  As such, this matter must be remanded 
so that the Veteran can receive the requested information.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Togus, Maine, VAMC and 
make arrangements to obtain copies of any 
available reports and/or documents 
pertaining to the Maryland CNC testing 
conducted at his March 2006 and April 2007 
VA examinations.  In this regard, reports 
showing the number of words tested and the 
number of words the Veteran recognized 
should be obtained.  If no such records 
are available, it is requested that the 
VAMC provide a response to this effect.  
All efforts to obtain these records, 
including follow-up requests, if 
appropriate, should be fully documented.

Regardless of whether such records are 
available, request that a VA audiologist 
provide information regarding the process, 
formula, and/or calculation used to 
determine the percentage score on Maryland 
CNC testing.

If any additional records are obtained 
as a result of this development, the 
Veteran should be provided with copies 
of such records.  

2.  If, and only if, there is 
documentation pertaining to the Maryland 
CNC testing conducted at his March 2006 
and April 2007 VA examinations, including 
reports showing the number of words tested 
and the number of words the Veteran 
recognized, the claims file should be 
referred to a VA audiologist to provide an 
opinion as to whether the appropriate 
process, calculation, and/or formula was 
used to determine that the Veteran's 
speech recognition score was 80 percent.  
The audiologist should also state whether 
such score is consistent with the Puretone 
thresholds.  

3.  Based on the response received 
concerning paragraph 1 and 2 above, it 
should be determined whether another VA 
examination is needed and if so, the 
Veteran should be provided with the 
information requested concerning the 
Maryland CNC testing.  In this regard, the 
Veteran should receive a copy of all 
examination findings used to assign the 
percentage score in connection with the 
Maryland CNC testing.  The examiner should 
be instructed in advance to document in a 
written report the basis for the Maryland 
CNC testing results.  In this regard, all 
details concerning the test must be 
included in the written report.

4.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


